NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                         FILED
                            FOR THE NINTH CIRCUIT                           JUL 15 2010

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

UNITED STATES OF AMERICA,                        No. 08-10383

              Plaintiff - Appellee,              D.C. No. 1:06-cr-00066-LJO

  v.
                                                 MEMORANDUM *
RAYMOND WILLIAM RONELL, Jr.,

              Defendant - Appellant.



                   Appeal from the United States District Court
                       for the Eastern District of California
                   Lawrence J. O’Neill, District Judge, Presiding

                        Argued and Submitted June 14, 2010
                             San Francisco, California

Before: SCHROEDER and BYBEE, Circuit Judges, and PANNER,** District Judge.

       Raymond W. Ronell, Jr. pleaded guilty and was sentenced for sexual

exploitation of a minor, 18 U.S.C. § 2251(a), and receipt and distribution of child

pornography, 18 U.S.C. § 2252(a)(2). We affirm.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
              The Honorable Owen M. Panner, Senior United States District Judge
for the District of Oregon, sitting by designation.
      Ronell challenges the district court’s denial of his motion to suppress. Ronell

failed, however, to preserve this issue for appellate review because he pleaded guilty

without a written plea agreement and made no reservation of rights at the plea

hearing. When a defendant pleads guilty without conditions, the plea “constitutes a

waiver of the right to appeal all nonjurisdictional antecedent rulings and cures all

antecedent constitutional defects.” United States v. Lopez-Armenta, 400 F.3d 1173,

1175 (9th Cir. 2005). Accordingly, we dismiss this portion of Ronell’s appeal.

      Ronell also challenges sentencing enhancements based on information the

government obtained after his guilty plea. There is no bar, however, to using after-

acquired evidence to enhance a sentence. “The trial judge has always been permitted

to consider the circumstances of the offense together with the character and

propensities of the offender.” United States v. Belgard, 894 F.2d 1092, 1099 (9th

Cir. 1990) (internal quotation marks omitted).

      DISMISSED in part; AFFIRMED in part.




                                           -2-